                                  2:20-cr-20047-MMM-EIL # 38-1 Page 1 of 2
     Case: 20-2303                 Document: 00713675329       Filed: 09/03/2020       Pages:
                                                                                                      E-FILED
                                                                                                2 11:29:15 AM
                                                                  Thursday, 03 September,   2020
                                                                                Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
             Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                          ORDER
 August 12, 2020

                                                           Before
                                      DANIEL A. MANION, Circuit Judge
                                      DAVID F. HAMILTON, Circuit Judge
                                      MICHAEL B. BRENNAN, Circuit Judge



                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 20-2303                             v.

                                         SHAMAR BETTS,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 2:20-cr-20047-MMM-EIL-1
 Central District of Illinois
 District Judge Michael M. Mihm


The following are before the court:

1. MOTION TO VACATE DETENTION ORDER AND FOR PRETRIAL RELEASE, filed on
July 24, 2020, by counsel for the appellant.

2. MEMORANDUM IN SUPPORT OF MOTION TO VACATE DETENTION ORDER AND
FOR PRETRIAL RELEASE, filed on July 24, 2020, by counsel for the appellant.

3. RESPONSE BY APPELLEE TO MOTION TO VACATE DETENTION ORDER AND FOR
PRETRIAL RELEASE, filed on July 31, 2020, by counsel for the appellee.
                        2:20-cr-20047-MMM-EIL # 38-1 Page 2 of 2
   Case: 20-2303         Document: 00713675329       Filed: 09/03/2020           Pages: 2


No. 20-2303                                                                            Page 2

4. REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR RELEASE,
filed on August 7, 2020, by counsel for the appellant.

5. NOTICE OF FILING PURSUANT TO F.R.A.P. 9(A), filed on July 22, 2020, by counsel for
the appellant.

IT IS ORDERED that the motion to vacate the district court’s pretrial detention order and for
release is DENIED.




 form name: c7_Order_3J(form ID: 177)
